COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                         NOTICE OF ORDER ON MOTION

Cause number:            01-10-00296-CV
Style:                   Latrice Williams
                         v Dana Lee
                  *
Date motion filed :      July 1, 2013
Type of motion:          Third Motion to Extend Time to File the Brief
Party filing motion:     Appellant
Document to be filed:    Appellant’s Brief

         Appellant was originally ordered to file her brief on March 14, 2013. After appellant filed a first
         motion for extension, her deadline to file the brief was extended to May 28, 2013. Appellant then
         filed a second motion for extension, which was granted in part and denied in part, and appellant’s
         deadline was extended to June 27, 2013. Appellant was notified that no further extensions would
         be granted.

         Appellant has now filed a third motion for extension, requesting a 30 day extension of time to file
         her brief to July 27, 2013. The reason provided for the request is that appellant had an accident
         that hinders the progress of completing the brief. It is the typical practice of this Court to grant no
         more than three 30 day extensions of time to file a brief, or no more than 90 days in total. In light
         of appellant’s reason for her request, we grant appellant one additional extension of time to file her
         brief, to July 29, 2013. We hereby ORDER appellant to file her brief no later than July 29, 2013.
         No further extensions will be granted. See TEX. R. APP. P. 38.6(d). Appellant is notified that
         failure to file the brief by July 29, 2013, as ordered, will result in this appeal being dismissed
         for want of prosecution without further notice. See TEX. R. APP. P. 38.8(a); 42.3(b).


Judge's signature: /s/ Evelyn V. Keyes
                   Acting individually         Acting for the Court

                  Panel consists of ______________________________.

Date: July 8, 2013




November 7, 2008 Revision